UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

MIKEISHA BLACKMAN, et a1.,

Plaintiffs,

V. Civil Action No. 97-1629 (PLP)

DISTRICT OF COLUMBIA, et al.,

vvvvvvwvvv

Defendants.

JAMES JONES, et al.,

Plaintiffs,
v. Civil Action No. 97-2402 (PLF)

DISTRICT OF COLUMBIA, _e_t a,

Defendants.

ORDER

 

On July 5, 20] 1, on joint motion of the parties, the Court ordered that the
Blackman portion of this case be dismissed without prejudice pursuant to Paragraph 132 of the

Consent Decree. Plaintiffs and defendants nowjointly move to dismiss the remaining Jones

 

portion of the case pursuant to Paragraph 149 of the Consent Decree and to terminate the
Consent .Decree in its entirety pursuant to Paragraph 150. Paragraph 149 provides that if class
counsel and the Monitor are satisﬁed that compiiance with Paragraph 148 has been achieved,

“the parties shall ﬁle a joint motion seeking dismissal of the underlying Jones portion of the case,

which includes Section 1V.C (timely implementation of HODs and SAs).” Blackman v. Dist. of

Columbia, Consent Decree, 2006 WL 2456413, 11 149 (D.D.C. Aug. 24, 2006) [Dkt No. 1873}.
The Monitor, upon an independent review, concurs with the parties that

defendants have now satisﬁed the Jones requirements. Report of the Monitor for the 2013—2014

 

School Year at 21-22 (Nov. 17, 2014) {Dkt No. 2496]. The Court has carefully considered the
parties” submissions, the report of the Monitor for the 2013—2014 school year, the representations
made by counsel for the parties and the Monitor at a hearing held in open court on December 1.6,
2014, and the statements and commitments made at that hearing by the Mayor of the District of
Columbia, the Chancellor of District of Columbia Public Schools, and the State Superintendent
of Educatiou for the District of Columbia. As explained more fully by the Court at the
December 16 hearing, the Court ﬁnds that defendants have satisﬁed Paragraph 148 of the
Consent Decree and, with various new protocols that are now in place, ﬁnds that the ability to
provide timely hearings and hearing ofﬁcer decisions and to timely implement those decisions is
systemically sustainable. Therefore, pursuant to the terms of the Consent Decree executed by the
parties and approved by the Court on August 24, 2006, it is hereby

ORDERED that the parties’ joint motion to dismiss the m portion of this case
[Dkt No. 2500} pursuant to Paragraph 149 of the Consent Decree is GRANTED; it is

FURTHER ORDERED that, pursuant to Paragraph 150 of the Consent Decree,
the Consent Decree in this case [Dkt No. 1873} is VACATED and that Biackman v. District of

Columbia, Civil Action No. 97-1629, and Jones V. Dist. ol’Columbia, Civil Action No. 97-2402,

 

are both DISMISSED with prejudice except to the extent that the Court retains jurisdiction for

the limited express purposes speciﬁed below; and it is

FURTHER ORDERED that the Court will retain jurisdiction over the two
remaining disputes that are pending before the Special Master or the Court. The Court will also
retain jurisdiction to consider and award any fees or costs related to the Monitor’s or Special

Master’s work to date, work necessary to resolve the remaining disputes, and costs associated

with the closure of the case.

SO ORDERED.
PAUL L. FRIEDMAN
DAl E: I; \ ‘8 \ ‘ ‘1 United States District Judge